        Case 6:20-cv-00876-ADA Document 55 Filed 09/03/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                               WACO
                               WACO DIVISION


MONOLITHIC POWER SYSTEMS, INC.,           §
CHENGDU MONOLITHIC POWER                  §     CIVIL NO:
SYSTEMS CO., LTD.                         §     WA:20-CV-00876-ADA
                                          §
vs.                                       §

MERAKI INTREGRATED CIRCUIT
(SHENZHEN) TECHNOLOGY, LTD.,
PROMATE ELECTRONIC CO., LTD.


                ORDER SETTING MARKMAN HEARING


    IT IS HEREBY ORDERED that the above entitled and numbered case is set
                                                                      set for
                    Zoom on Tuesday, September 07, 2021 at 10:00 AM.
MARKMAN HEARING by Zoom

       IT                     3rd day of September, 2021.




                                          Alan D Albright
                                          UNITED STATES DISTRICT JUDGE
